              Case 2:20-po-00130-CKD Document 4 Filed 06/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           )   2:20-po-00130-CKD
                                         )
12                    Plaintiff,         )   ORDER TO DISMISS AND VACATE INITIAL
                                         )   APPEARANCE
13         v.                            )
                                         )
14   SHANE HARRIS,                       )   DATE: June 18, 2020
                                         )   TIME: 9:30 a.m.
15                    Defendant.         )   JUDGE: Honorable Carolyn K. Delaney
                                         )
16                                       )
                                         )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00130-CKD without

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   June 18, 2020, is vacated.

23   IT IS SO ORDERED.

24
     Dated:     June 18, 2020
25

26

27

28


     ORDER TO DISMISS & VACATE I/A            1                    U.S. v. SHANE HARRIS
